The contract, in my opinion, is ambiguous and omissive, and open to averment and proof of the consideration, and the attending circumstances explanatory of the intention of the parties.
Construed within its four corners, it will be noted no money rental for the lot is specified, nor is it averred such rental was contemplated, nor paid at any time.
It appears, therefore, that the consideration was intended to be written into the contract, namely, the construction of a filling station building by the lessee at such cost as should meet his needs, which building should become the property of the lessors at the termination of the five year period, but subject to a lien on the building if the lessee's outlay thereon was not fully paid. No money reimbursements by the lessors were contemplated during the running of the lease. Neither can it be assumed the lessee was to have the free use of the lot for five years, and then collect the cost of the filling station. The fair implication is that if the reasonable value of the use and occupation of the lot for the five years did not repay the outlay in erecting the filling station, the lessee should have a lien on the building for such sum as remained unpaid.
It will be noted that the administrator of an estate was one of the lessors. For aught appearing, the lease may have been imperiled by the contingency that the lot would have to be subjected to the payment of debts of the decedent. On general demurrer, all reasonable intendments are resolved in favor of the equity of the bill. Hence my concurrence. This is written to clarify my own views.